Filed 6/29/20




                     CERTIFIED FOR PARTIAL PUBLICATION *
          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                            FIFTH APPELLATE DISTRICT


    BAILEY YOST,
                                                                    F078580
          Plaintiff and Respondent,
                                                        (Super. Ct. No. 15CECG00315)
                v.

    ANTHONY FORESTIERE,                                           OPINION
          Defendant and Appellant.



         APPEAL from an order of the Superior Court of Fresno County. Monica R. Diaz,
Judge.
         Glenn R. Wilson for Defendant and Appellant.
         No appearance for Respondent.
                                         -ooOoo-




*       Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of part I. of the Discussion.
       This appeal raises legal questions about the scope of a trial court’s authority in
deciding a request to modify a civil harassment restraining order. Subdivision (j)(1) of
Code of Civil Procedure section 527.6 1 provides that civil harassment restraining orders
are subject to modification or termination on the motion of a party, but does not specify
the grounds for modification.
       In the published portion of this opinion, we address and resolve several legal
questions involving section 527.6, subdivision (j)(1) that have not been explicitly decided
in a published decision. First, the determination whether to modify or terminate a civil
harassment restraining order is committed to “the discretion of the court.” (§ 527.6, subd.
(j)(1).) Second, the trial court’s discretionary authority to modify or terminate a civil
harassment restraining order includes, but is not limited to, the three grounds for
modifying ordinary injunctions set forth in section 533. Third, a trial court has the
discretion to modify a restraining order when, after considering the relevant evidence
presented, it determines there is no reasonable probability of future harassment. This
discretion extends to modifying a specific term in a restraining order that deals with a
particular threat of future harm when that threat no longer exists. Thus, the court may
eliminate or relax one restriction in the restraining order while leaving the remaining
restrictions in place. Fourth, the restrained party seeking modification on the ground that
there is no longer a reasonable probability of a future harm has the burden of proving this
ground by a preponderance of the evidence.
       In this case, defendant Anthony Forestiere (Grandfather) was subject to a 2015
restraining order requiring him to have no contact with his granddaughter or the girl’s
mother and to stay 100 yards away from them. The stay-away order included the girl
because of the risk Grandfather and the grandmother would abduct the girl from her
mother. Grandfather requested a modification of the stay-away order only as it relates to

1      All unlabeled statutory references are to the Code of Civil Procedure.


                                              2.
his granddaughter so that he could attend family functions attended by the granddaughter
in the company of her father (Grandfather’s son). Grandfather argued the bitter custody
battle between his son and the girl’s mother had been resolved with his son obtaining 50
percent custody and this change in the custody arrangement justifies a modification of the
stay-away order. In short, Grandfather implies his son’s equal custody of the child
effectively eliminates the threat Grandfather and the grandmother would abduct the child.
       The trial court denied Grandfather’s modification request based on its
determination that the custody orders for the child were not relevant to whether a
modification was appropriate. As described below, we conclude the court interpreted the
scope of its statutory discretion too narrowly. As a result, its order denying the
modification request was “ ‘not an exercise of informed discretion and is subject to
reversal.’ ” (Cooper v. Bettinger (2015) 242 Cal. App. 4th 77, 90 (Cooper).)
       We therefore reverse the order denying Grandfather’s request to modify. 2
                             FACTS AND PROCEEDINGS
       In May 2014, a daughter was born to respondent Bailey Yost (Mother) and Joseph
Forestiere. Grandfather is the father of Joseph and the girl’s paternal grandfather.
Mother and child stayed at Grandfather’s house for a short time after she was born. The
parties disagree about Mother’s reason for moving from the residence and taking her
infant daughter with her. In August 2014, after the move, Joseph filed a paternal rights
petition against Mother in Fresno County Superior Court, which was assigned case No.
14CEFL04400. In January 2015, the family court entered an order allowing Joseph
unsupervised visitation with the child.


2      In the unpublished portion of the opinion, we conclude the appeal is not moot even
though the restraining order has expired because there is a motion for attorney fees
pending in the trial court. The outcome of this appeal is relevant to the trial court’s
discretionary determination of who, if anyone, was the prevailing party for purposes of an
attorney fees award under section 527.6, subdivision (s).


                                             3.
Initial Restraining Order
       On January 29, 2015, Mother filed requests for civil harassment restraining order
against Joseph’s parents and named the child as an additional protected person. Mother
asserted that the grandmother had threatened to flee with the child, and she feared the
grandparents would abduct the child. The trial court issued a temporary restraining order
and set the matter for a hearing. In February 2015, while the temporary restraining order
was in place, the family court issued a new custody and visitation order restricting Joseph
to supervised visits with his daughter and directing Grandfather to have no contact with
the girl. Grandfather contends the family court’s no-contact directive simply
acknowledged the restriction in the temporary restraining order and was not a finding that
contact would be contrary to the child’s best interests.
       On March 16, 2015, the trial court held a hearing on Mother’s request for a
restraining order against Grandfather. Both parties were present at the hearing and were
represented by counsel. On March 18, 2015, the court issued a civil harassment
restraining order after hearing on Judicial Council form CH-130. The personal conduct
order prohibited Grandfather from contacting Mother or the child. The stay-away order
required Grandfather to keep at least 100 yards away from them. The court set March 18,
2020, as the order’s expiration date.
       Later that March, Grandfather filed a motion for reconsideration. He argued
circumstances had changed because the couple who were to supervise Joseph’s visit with
his daughter were no longer willing to act as supervisors, which effectively eliminated
Joseph’s ability to see the child prior to a hearing set for April 27, 2015. Mother opposed
the motion. In May 2015, the trial court denied Grandfather’s motion for reconsideration
and directed him to pay attorney’s fees in the amount of $500 within 10 days.
Request to Modify
       Approximately three years later, in February 2018, Grandfather filed a request to
modify civil harassment restraining order on mandatory Judicial Council form CH-600

                                             4.
(new Jan. 1, 2018). Grandfather asked to have his granddaughter removed as a party
protected by the restraining order or, alternatively, to be allowed contact with the child
when supervised by Joseph. Grandfather based the request on the graduated custody plan
implemented by the family court, which gave Joseph slightly less than 30 percent custody
at the time of the request and increased Joseph’s custody to 50 percent on June 1, 2018.
Grandfather argued the terms of the restraining order had created an increasing and
unnecessary hardship on the entire family because Joseph was forced to choose between
having his parents or his daughter present at family functions.
       The hearing on Grandfather’s modification request, initially scheduled in March
2018, was continued at the request of the parties. After subsequent continuances and the
filing of motions in limine, the request to modify the restraining order was heard on
October 25, 2018.
       During the hearing, the trial court confirmed with counsel that Grandfather was
seeking only to modify the stay-away order covering the child and was not seeking any
change in the restrictions relating to Mother. The court then stated that what it had “read
in the moving papers seem irrelevant to this hearing quite frankly. I am doing my best
not to rehear the original proceeding,” which had been decided by another judge.
Counsel for Mother argued the modification request was really asking the court to relook
and reconsider the original judge’s order, which was entered after a lengthy hearing
where both parties were represented by counsel. Counsel for Mother argued that
visitation was clear at the time of the hearing on the original restraining order and nothing
in the order said that if Joseph got more visitation the court would consider a
modification.
       Counsel for Grandfather asserted that when the original restraining order was
issued, Joseph did not have joint legal and physical custody of the child and those
circumstances had changed because Joseph “now has equal custody, equal footing with
[Mother] in the ability to make decisions regarding the child’s best interests.” Counsel

                                             5.
argued that “because dad has equal footing, something that didn’t exist at the time, and
the child is with dad an equal amount of time, that is a substantial change in
circumstances over what was occurring at the time the order was issued and what the
judge had before it at that time.” Counsel emphasized the narrowness of the request by
stating Grandfather was not seeking visitation, only that the grandparents be allowed to
“be in the same spot without it creating a violation of the order. That’s it.”
       The court asked how had “what’s occurred in the family law case with respect to
the father have any impact on the Court’s decision in this case? I just don’t see it.” The
court stated, “I just don’t see how that impacts this case or how it can because it was
never part of these orders. It’s nowhere in this file … and I think you’re asking me to do
something that I can’t do.”
       Counsel for Grandfather responded by arguing that subdivision (j)(1) of section
527.6 specifies that modifications are in the discretion of the court and nothing in that
subdivision says a motion to modify must be based on a substantial change in
circumstances. Counsel noted that section 533, which is a general provision addressing
the modification or dissolution of an injunction or temporary restraining order, includes
material change as a basis for modification, but the Legislature did not include an
equivalent requirement in section 527.6, subdivision (j)(1). Thus, counsel argued that a
material change in circumstance was not required and a modification could be granted in
the court’s discretion if the court believed a modification was appropriate. Alternatively,
counsel argued that the facts presented showed a change in circumstances from what was
happening at the time the original restraining order was issued.
       Another issue addressed at the hearing was how the restraining order fit with the
custody and visitation orders entered in the family court proceeding. Counsel for the
Grandfather argued the question of allowing the grandparents to be near the child had not
been addressed in the family law proceeding and, moreover, the question could not have
been addressed there because the restraining order was in place. In response, the court

                                             6.
stated: “I think the family court can take this matter, this case and do whatever it wants
with it. In fact, this court often defers to the family law court, especially in issues like
this.”
         Counsel for Mother then argued that the grandparents could not prevail on a
request for grandparent visitation under Family Code section 3104 because they could not
show a bond had developed and the modification request was, in effect, a request for
visitation supervised by the father. The trial court agreed with this argument, stating that
“even if [Grandfather] were to prevail in this, the only thing I could see I could do here is
terminate the order if I thought that it was appropriate. I don’t see how I can modify it to
allow for supervised visits to include the father.” Counsel for Grandfather stated:
“Again, we’re not requesting supervised visits.” Counsel summarized Grandfather’s
position by stating: “But very simply put, if the Court would make the order that it’s not
a violation for [the grandparents] to be in the same place as the child now that their son
has 50 percent custody of this child, that sufficient for us.” Counsel for Mother stated:

         “Your Honor, the restriction [on the grandparents] with regard to the child
         was not based [on] anything to do with the father’s visitation. It had to do
         with other allegations that were in the case at the time. We would be
         completely opposed to having that lifted for them to have any type of
         contact with the child. That would have to be dealt with in family court.
         But those were already litigated issues.”
         After the trial court agreed with the characterization of the modification request as
a request for visitation, counsel for Grandfather withdrew the request for supervised visits
and just requested a modification stating the grandparents would be able to be in the same
place as the child. The court stated the request for modification was “based upon the fact
that the father now has 50 percent custody, but that is a non issue in this case.”
Explaining its rationale, the court stated “that under the grounds that you are requesting,
they are inappropriate.… I’m saying you have to have a proper basis, Counsel, and I’m
saying that you don’t have one. So it is not the Court’s refusal to do something, it’s a



                                               7.
lack of a basis to do it.” The court stated it was aware that the case involved allegations
of threats to kidnap the child and assumed the allegations were truthful because the judge
who issued the restraining order decided “to issue the order for a period of not three, but
five years. So I am going to assume those facts are true.” Thus, the court impliedly
determined the probability of the grandparents kidnapping the child sometime in the
future was not related to, or affected by, the custody granted to Joseph by the family
court. The trial court rejected Joseph’s increased custody and its impact on the
Grandfather’s ability to attend family functions attended by the father and child as a basis
for modifying the terms of the restraining order, stating “I don’t believe that those
[circumstances] are relevant to this hearing.” Accordingly, the court denied all aspects of
Grandfather’s modification request.
       The law and motion minute order from the hearing stated: “The court finds
defense has not provided sufficient basis for re-consideration.” The court established a
briefing schedule on Mother’s attorney fees request and set a hearing on January 9, 2019.
In December 2018, Grandfather filed a timely notice of appeal.
Subsequent Events
       In January 2019, before Mother’s motion for attorney fees was heard, Grandfather
filed an ex parte request to stay the proceeding. The minute order from the hearing stated
the “Stay of Proceedings until Appeal is resolved is Granted.” It also stated the motion
for attorney fees was taken off calendar. As a result, Mother’s motion for attorney fees is
still pending in the trial court.
       A year later, in January 2020, Mother filed a request to renew the restraining
order. Grandfather filed a response stating he did not agree to extend the order. At the
March 13, 2020 hearing on Mother’s renewal request, the trial court met with counsel in
chambers off the record. After the meeting, Mother’s counsel stated on the record that
the application to renew the restraining order was withdrawn. The law and motion



                                             8.
minute order from the hearing also noted: “Permanent restraining order to expire
03/18/2020.”
                                       DISCUSSION

I.     MOOTNESS *
       A.      General Principles
       An issue must be justiciable before a court will decide it. (Wilson & Wilson v.
City Council of Redwood City (2011) 191 Cal. App. 4th 1559, 1573.) Justiciability means
the questions litigated are based on an actual controversy. (Ibid.) Unripeness and
mootness describe situations where there is no justiciable controversy. (Ibid.) A case
becomes moot when an actual controversy that once was ripe no longer exists due to a
change in circumstances. (Ibid.)
       The general test for mootness states “[a]n appeal is moot if the appellate court
cannot grant practical, effective relief.” (Citizens for the Restoration of L Street v. City of
Fresno (2014) 229 Cal. App. 4th 340, 362.) “ ‘If relief granted by the trial court is
temporal, and if the relief granted expires before an appeal can be heard, then an appeal
by the adverse party is moot.’ ” (City of Monterey v. Carrnshimba (2013) 215
Cal. App. 4th 1068, 1079 [injunction against operation of medical marijuana dispensaries
terminated when citywide moratorium prohibiting operation of dispensaries expired;
appeal challenging the injunction was moot]; see Eisenberg et al., Cal. Practice Guide:
Civil Appeals and Writs (The Rutter Group 2019) ¶ 5:25.1, pp. 5-7 to 5-8.)
       B.      Effect of Pending Motion for Attorney Fees
       The original restraining order expired on March 18, 2020. Furthermore, the
restraining order was not renewed. (Cf. Harris v. Stampolis (2016) 248 Cal. App. 4th 484,
495 [appeal was not moot because restraining order was renewed prior to its expiration]
(Harris).) Because the restraining order is no longer operative, this court is not able to

*      See footnote, ante, page 1.


                                              9.
grant effective relief as to the terms contained in the restraining order. Consequently,
our evaluation of mootness considers whether there are other aspects of the litigation that
would be affected by the resolution of this appeal.
       The litigation has not been completed because Mother’s motion for attorney fees is
still pending in the trial court. The trial court’s discretionary determination of whether
Mother was a prevailing party and thus eligible for attorney fees under section 527.6,
subdivision (s) will be affected by our determination of the merits of this appeal.
Therefore, Grandfather’s appeal of the denial of his modification request is not moot.
(Carson Citizens for Reform v. Kawagoe (2009) 178 Cal. App. 4th 357, 365 [appellate
review of declaratory relief provided would determine propriety of fee award and, thus,
issues were not moot]; see Center for Biological Diversity v. County of San Bernardino
(2010) 185 Cal. App. 4th 866, 880–881; Save Our Residential Environment v. City of West
Hollywood (1992) 9 Cal. App. 4th 1745, 1750–1751.) Consequently, we reach the merits
of this appeal. 3
II.    MOTIONS TO MODIFY RESTRAINING ORDERS
       A.      Overview of Civil Harassment Restraining Orders
       Section 527.6, subdivision (a)(1) provides that a victim of “harassment … may
seek a temporary restraining order and an order after hearing prohibiting the harassment
as provided in this section.” When the Legislature enacted section 527.6, it expressly
stated the statute was intended “to protect the individual’s right to pursue safety,




3       This opinion should not be construed as expressing any views on the merits of
Mother’s motion for attorney fees. We simply note that our reversal of the order denying
Grandfather’s modification request does not necessarily preclude Mother from qualifying
as the prevailing party and case law establishes the “determination of the prevailing party
lies in the trial court’s sound discretion.” (Elster v. Friedman (1989) 211 Cal. App. 3d
1439, 1443.)


                                             10.
happiness and privacy as guaranteed by the California Constitution.” (Stats. 1978, ch.
1307, § 1, p. 4294.) 4
       The legislative history for section 527.6 states that, under prior law, “ ‘a victim of
harassment [could] bring a tort action based either on invasion of privacy or on
intentional infliction of emotional distress. Where great or irreparable injury [was]
threatened, such victim [could] obtain an injunction under procedures detailed in
[section] 527(a).’ ” (Smith v. Silvey (1983) 149 Cal. App. 3d 400, 405.) In comparison,
section 527.6 “ ‘would establish an expedited procedure for enjoining acts of
“harassment,” as defined, including the use of temporary restraining orders. [Section
527.6] would make it a misdemeanor to violate the injunction and … provide[s] for the
transmittal of information on the TRO or injunction to law enforcement agencies. [¶]
The purpose of the [statute] is to provide quick relief to harassed persons.’ ” (Smith,
supra, at p. 405.)
       The quick, injunctive relief provided by section 527.6 “lies only to prevent
threatened injury”—that is, future wrongs. (Scripps Health v. Marin (1999) 72
Cal. App. 4th 324, 332 (Scripps Health).) The injunctive relief is not intended to punish
the restrained party for past acts of harassment. (Ibid.; see Russell v. Douvan (2003) 112
Cal. App. 4th 399, 403.)
       To provide quick relief, “[a] request for the issuance of a temporary restraining
order without notice under this section shall be granted or denied on the same day that the
petition is submitted to the court.” (§ 527.6, subd. (e).) If a request is submitted too late
in the day for effective review, the temporary restraining order must be granted or denied
the next business day. (Ibid.) Subject to the provisions governing continuances, a


4      “All people are by nature free and independent and have inalienable rights.
Among these are enjoying and defending life and liberty, acquiring, possessing, and
protecting property, and pursuing and obtaining safety, happiness, and privacy.” (Cal.
Const., art. I, § 1.)


                                             11.
hearing on the petition shall be held “[w]ithin 21 days, or, if good cause appears to the
court, 25 days from the date that a petition for a temporary order is granted or denied.”
(§ 527.6, subd. (g); see § 527.6, subds. (o), (p) [continuances].)
       Compared to the normal injunctive procedures set forth in the Code of Civil
Procedure, section 527.6 provides a quick, simple and truncated procedure. (Byers v.
Cathcart (1997) 57 Cal. App. 4th 805, 811 (Byers).) The statute provides for the
proceeding to be completed in a matter of weeks and was drafted with the expectation
that victims often would seek relief without the benefit of a lawyer. (Kenne v. Stennis
(2014) 230 Cal. App. 4th 953, 970.)
       To assist persons proceeding without a lawyer, the Legislature directed the
Judicial Council to “develop forms, instructions, and rules relating to matters governed
by this section. The petition and response forms shall be simple and concise, and their
use by parties in actions brought pursuant to this section is mandatory.” (§ 527.6, subd.
(x)(1).) Also, judges are required to “receive any testimony that is relevant” and are
authorized to “make an independent inquiry.” (§ 527.6, subd. (i).) This provision has
been interpreted to mean hearsay evidence, such as a declaration or police report, is
admissible during hearings conducted pursuant to section 527.6. (Duronslet v. Kamps
(2012) 203 Cal. App. 4th 717, 728-729; see Kaiser Foundation Hospitals v. Wilson (2011)
201 Cal. App. 4th 550, 557.) Under this less formal approach to the admission of
evidence, “[b]oth sides may offer evidence by deposition, affidavit, or oral testimony, and
the court shall receive such evidence, subject only to such reasonable limitations as are
necessary to conserve the expeditious nature of the harassment procedure set forth by …
section 527.6” (Schraer v. Berkeley Property Owners’ Assn. (1989) 207 Cal. App. 3d 719,
733, fn. 6, italics omitted (Schraer).)
       The Legislature offset the expedited procedures in section 527.6 with safeguards
and several provisions limiting the scope of civil harassment restraining orders. (Byers,
supra, 57 Cal.App.4th at pp. 811-812.) For instance, the statute initially limited the

                                             12.
duration of a restraining order to three years. (Id. at p. 812.) The current version of the
statute restricts the duration to “no more than five years.” (§ 527.6, subd. (j)(1).)
       A second limitation is that any restraining order issued may enjoin only
“harassment” as defined in the statute. (§ 527.6, subd. (b)(3); see Byers, supra, 57
Cal.App.4th at p. 812.) Conduct that serves a legitimate purpose is outside the definition
of “harassment” (§ 527.6, subd. (b)(3)) and cannot be enjoined under the summary
procedures of section 527.6 even if such conduct could be enjoined under normal (i.e.,
nontruncated) injunctive procedures. (Byers, supra, at p. 812.) Also, constitutionally
protected activity is excluded from the definition of a “course of conduct”—a type of
“harassment” that may be enjoined under the statute. (§ 527.6, subd. (b)(1); Schraer,
supra, 207 Cal.App.3d at pp. 730–731.)
       A third limitation safeguarding defendants involves the burden of proof. Section
527.6, subdivision (i) provides that “[i]f the judge finds by clear and convincing evidence
that unlawful harassment exists, an order shall issue prohibiting the harassment.” (See
Evid. Code, § 115 [burden of proof].)
       A fourth set of safeguards assures that a person charged with harassment is given
an opportunity to present his or her case. (Schraer, supra, 207 Cal.App.3d at p. 730.)
Such a person “may file a response that explains, excuses, justifies or denies the alleged
harassment, or may file a cross-petition.” (§ 527.6, subd. (h).) In addition, such a person
“shall be entitled, as a matter of course, to one continuance, for a reasonable period, to
respond to the petition.” (§ 527.6, subd. (o).) Additional continuances may be obtained
upon a showing of good cause, which “may be made in writing before or at the hearing,
or orally at the hearing.” (§ 527.6, subd. (p)(1).)
       B.     Modification of Restraining Orders
       A fifth safeguard—the one at issue in this appeal—allows either party to bring a
motion to terminate or modify the restraining order. Section 527.6, subdivision (j)(1)



                                             13.
provides: “In the discretion of the court, an order issued after notice and hearing under
this section may have a duration of no more than five years, subject to termination or
modification by further order of the court either on written stipulation filed with the court
or on the motion of a party.” (§ 527.6, subd. (j)(1), italics added.)
              1.      Modifications Are Discretionary
       The first question of statutory interpretation we address is whether the phrase “[i]n
the discretion of the court” applies to a trial court’s determination of a request to modify
or terminate a restraining order. We conclude it does.
       The phrase “[i]n the discretion of the court” was placed at the beginning of the
sentence addressing both the duration of the civil harassment restraining order and the
modification or termination of such orders. It is possible to interpret the phrase as
relating only to the court’s authority to determine the duration of the restraining order or,
alternatively, as relating to both the duration determination and further orders terminating
or modifying the restraining order. The most natural reading of the phrase “[i]n the
discretion of the court” placed in the opening position is that it applies to all decisions
subsequently authorized in that sentence. This placement avoids the need to repeat the
phrase or otherwise avoid the last antecedent rule.
       Other aspects of the wording of the statute support the interpretation that the
decision to modify or terminate a restraining order was committed to the trial court’s
discretion. Section 527.6 provides that restraining orders are “subject to termination of
modification by further order of the court” in two situations—that is, where the parties
file a written stipulation or where a party files a motion. (§ 527.6, subd. (j)(1).) The
inclusion of these two procedural mechanisms implies courts do not have the authority to
modify a restraining order on their own motion or on the request of a nonparty. The
statute expresses no limitations on the court’s issuance of a “further order” other than the
need for a stipulation or a motion. (Ibid.) For instance, it does not specify what a



                                              14.
moving party must prove to obtain a modification or termination. We interpret the
existence of express restrictions and the absence of additional restrictions on a court’s
authority to modify or terminate a restraining order as most strongly supporting the
inference that the Legislature intended modification or termination requests to be
committed to the trial court’s discretion.
       The interpretation that commits modification and termination orders to the trial
court’s discretion also is supported by the principle that statutory provisions are not
construed in isolation, but are read with reference to the entire scheme of law so that the
scheme operates in harmony and retains its effectiveness. (Scripps Health, supra, 72
Cal.App.4th at p. 332.) Treating modification orders as within trial court’s discretion
makes section 527.6 internally consistent because the initial decision to issue a
restraining order and the decision whether to renew a restraining order also are
committed to the trial court’s discretion. (See Parisi v. Mazzaferro (2016) 5 Cal. App. 5th
1219, 1226 [issuance of restraining order under § 527.6 is reviewed for abuse of
discretion]; Cooper, supra, 242 Cal.App.4th at p. 89 [“trial court has discretion whether
to renew the restraining order and the duration of the restraining order”].)
       Consequently, we interpret section 527.6, subdivision (j)(1) as granting trial courts
discretionary authority to determine whether to modify or terminate a civil harassment
restraining order.
              2.     Role of Section 533
       The second question of statutory interpretation we address relates to the scope of
the trial court’s discretionary authority—specifically, whether the trial court’s discretion
is limited to the grounds set forth in section 533 for the modification or dissolution of an
ordinary injunction. Section 533 states:

       “In any action, the court may on notice modify or dissolve an injunction or
       temporary restraining order upon a showing that there has been a material
       change in the facts upon which the injunction or temporary restraining


                                             15.
        order was granted, that the law upon which the injunction or temporary
        restraining order was granted has changed, or that the ends of justice would
        be served by the modification or dissolution of the injunction or temporary
        restraining order.”
        Thus, section 533 “articulates three independent bases on which a modification of
an injunction may be predicated—(1) change in the facts, (2) change in the law, or (3)
ends of justice.” (Luckett v. Panos (2008) 161 Cal. App. 4th 77, 85.)
        Section 527.6 does not refer to section 533 and, therefore, does not expressly state
whether or not section 533’s terms apply to the modification of a civil harassment
restraining order. Furthermore, section 527.6 makes no mention of the grounds for
modifying a restraining order and does not define the evidence relevant to obtaining a
modification. For instance, section 527.6 does not state the decision to modify a
restraining order shall be based on the court’s evaluation of the totality of the
circumstances existing at the time of the modification hearing. As a result, section 527.6
has not impliedly eliminated the criteria set forth in section 533 by expressing its own
criteria.
        Grandfather argued below that a trial court’s discretion to modify a civil
harassment restraining order is not limited to the grounds set forth in section 533.
Grandfather asserted that if the Legislature had intended such a limitation, it would have
referred to section 533 in section 527.6’s modification provision. We agree.
        Section 533 applies to injunctions obtained through the Code of Civil Procedure’s
usual procedures. As described at length earlier, restraining orders issued under section
527.6 are not normal injunctions obtained under the usual procedures. Instead, they are
obtained using simplified, quick procedures. Because the truncated, speedy procedures
might result in specific terms, or even entire restraining orders, that are not appropriate
for some or all of the order’s duration, the Legislature provided the safeguard of the
modification or termination request without limiting the grounds upon which a
modification or termination could be obtained. (§ 527.6, subd. (j)(1).)


                                             16.
       In enacting and amending section 527.6, the Legislature clearly was capable of
referring to other provisions in the Code of Civil Procedure when it intended them to
apply to civil harassment restraining orders. (See Russello v. United States (1983) 464
U.S. 16, 23 [when a legislature “ ‘includes particular language in one section of a statute
but omits it in another section of the same Act, it is generally presumed that [it] acts
intentionally and purposefully in the disparate inclusion or exclusion’ ”]; Olson v.
Automobile Club of Southern California (2008) 42 Cal. 4th 1142, 1148 [exclusion of a
recovery of expert fees from the statute was notable where numerous statutes expressly
included such fees].) For example, in subdivision (a)(2) of section 527.6, the Legislature
used the phrase “as provided in section 374,” which addresses the appearance of a minor
in court without counsel. In subdivision (u)(2) of section 527.6, it incorporated the
requirements of section 527.9, which governs the surrender of firearms. Also,
subdivision (d) of section 527.6, states “the petitioner may obtain a temporary restraining
order in accordance with Section 527, except to the extent this section provides an
inconsistent rule.” The reference to section 527 was convenient because its subdivision
(c) sets forth detailed requirements that must be satisfied to issue a temporary restraining
order without notice to the opposing party and, as a result, those requirements did not
require repeating in section 527.6.
       Based on section 527.6’s references to other sections of the Code of Civil
Procedure, we infer the Legislature did not intend section 533 and its three grounds for
modification to be the only grounds for modifying a section 527.6 civil harassment
restraining order. In short, had the Legislature wanted to include section 533 as a
limitation on the scope of section 527.6’s modification provision, “ ‘it was capable of
doing so. It did not.’ ” (People v. Valenti (2016) 243 Cal. App. 4th 1140, 1181.)
       In adopting this interpretation, we have considered the Fourth District’s
interpretation of Family Code section 6345, subdivision (a). (Loeffler v. Median (2009)
174 Cal. App. 4th 1495 (Loeffler).) That Family Code provision states: “In the discretion

                                             17.
of the court, the personal conduct, stay-away, and residence exclusion orders contained in
a court order issued after notice and a hearing under this article may have a duration of
not more than five years, subject to termination or modification by further order of the
court either on written stipulation filed with the court or on the motion of a party.” (Fam.
Code, § 6345, subd. (a), italics added.) The italicized words also are used in section
527.6, subdivision (j)(1). Thus, the Family Code provision that governs the modification
or termination of permanent domestic violence restraining orders uses language that
parallels the text of section 527.6, subdivision (j)(1).
       In Loeffler, the trial court denied an application to terminate a domestic violence
restraining order issued under Family Code section 6345, subdivision (a). (Loeffler,
supra, 174 Cal.App.4th at p. 1498.) The appellate court evaluated the denial by applying
the standards applicable to motions to dissolve injunctions set forth in section 533 and
concluded the trial court acted within its discretion. (Loeffler, supra, at pp. 1498, 1504.)
Despite the similar wording of the modification provisions in section 527.6, subdivision
(j)(1) and Family Code section 6345, subdivision (a), we decline to extend the approach
taken in Loeffler to motions to modify a civil harassment restraining order.
       First, the arguments presented in Loeffler were different from Grandfather’s
arguments in this case. In Loeffler, the restrained party argued the protected party should
have the burden of proving by a preponderance of the evidence that she continued to have
a reasonable apprehension of future abuse. (Loeffler, supra, 174 Cal.App.4th at p. 1503.)
It does not appear the restrained party argued in the alternative that the grounds listed in
section 533 were too narrow. Thus, the Fourth District did not consider and resolve the
specific arguments presented in this case. “Language used in any opinion is of course to
be understood in the light of the facts and the issue then before the court, and an opinion
is not authority for a proposition not therein considered.” (Ginns v. Savage (1964) 61
Cal. 2d 520, 524, fn. 2.) Second, in Loeffler, the appellate court did not analyze whether
the provision for modification or termination of a domestic violence restraining order had

                                              18.
been included in the statute as a safeguard counterbalancing the truncated nature of the
procedures for obtaining such an order. As a result, we conclude Loeffler is
distinguishable from the present case.
       To summarize, we conclude a trial court’s discretion to modify a civil harassment
restraining order includes, but is not limited to, the three grounds articulated in section
553. Those grounds are (1) a material change in the facts, (2) a change in the law, or (3)
the ends of justice. (Luckett v. Panos, supra, 161 Cal.App.4th at p. 85.)
              3.      Scope of a Trial Court’s Discretion
       The third issue of statutory interpretation we address relates to defining the scope
of a trial court’s discretion. We conclude the extent of a trial court’s discretion to modify
a civil harassment restraining order should be defined by considering (1) the Legislature’s
choice not to specify the grounds for modification, (2) the principles that define when a
trial court may issue an initial restraining order and renew such an order, and (3) the
legislative purpose underlying section 527.6. The Legislature’s decision not to specify
the grounds for modification and the many situations covered by section 527.6 suggests
the grounds are too wide ranging and varied to be listed in the statute. Thus, the omission
of grounds for modification suggests the Legislature determined trial court should have
the flexibility to decide modification requests on a case-by-case basis after considering
the relevant circumstances. We conclude this case-by-case evaluation and the
identification of the relevant circumstances must be consistent with (1) the reasons for
granting or renewing restraining orders and (2) the statute’s purposes. In other words, a
discretionary modification of a restraining order must not contradict the fundamental
principles that define when the issuance and renewal of a restraining order is appropriate
and must not undermine the purpose of section 527.6 or the balance of the conflicting
interests struck by the Legislature in drafting the statute.




                                              19.
       The fundamental principles for the issuance of a restraining order under section
527.6 were set forth in Huntingdon Life Sciences, Inc. v. Stop Huntingdon Animal Cruelty
USA, Inc. (2005) 129 Cal. App. 4th 1228:

       “Under section 527.6, the court may grant an injunction when there is a
       threat of harm because of harassment, as defined in the statute. [Citations.]
       The ‘purpose of a prohibitory injunction is to prevent future harm to the
       applicant by ordering the defendant to refrain from doing a particular act.
       [Citations.] Consequently, injunctive relief lies only to prevent threatened
       injury and has no application to wrongs that have been completed.
       [Citation.] It should neither serve as punishment for past acts, nor be
       exercised in the absence of any evidence establishing the reasonable
       probability the acts will be repeated in the future.’ [Citation.]” (Id. at pp.
       1265–1266, italics omitted.)
       Stated another way, “[a]n injunction restraining future conduct is only authorized
when it appears that harassment is likely to recur in the future.” (Harris, supra, 248
Cal.App.4th at p. 496.) 5
       This basic idea of preventing future harm also appears in the standard that trial
courts apply to requests to renew a restraining order. In Cooper, supra, 242 Cal. App. 4th
77, the court addressed “the proper standard for the trial court to apply in exercising its
discretion” to renew a restraining order and concluded “a restraining order should be
renewed only when the trial court finds a reasonable probability that the defendant’s
wrongful acts would be repeated in the future.” (Id. at p. 90.)
       We conclude this principle about the prevention of reasonably probable future
harm can be adapted to a restrained party’s modification request to define the extent of

5       In the context of a section 527.6 restraining order, “harassment” includes a
credible threat of violence. “ ‘Credible threat of violence’ is a knowing and willful
statement or course of conduct that would place a reasonable person in fear for the
person’s safety or the safety of the person’s immediate family, and that serves no
legitimate purpose.” (§ 527.6, subd. (b)(2).) Here, when the trial court issued the
restraining order in March 2015, it impliedly found the statements about the grandparents
fleeing with the child to be a credible threat of kidnapping, which qualifies as “violence”
for purposes of section 527.6.


                                             20.
the trial court’s discretionary authority. Specifically, when a trial court, after considering
the relevant evidence presented, determines there is no reasonable probability a particular
act of harassment will be committed in the future, the court has the discretion to modify
the terms of the restraining order addressing that particular act of harassment. 6 On the
fourth question of statutory interpretation, we conclude the restrained party, as the party
requesting the modification, has the burden of proving by a preponderance of the
evidence that a reasonable probability does not exist. (See Evid. Code, §§ 115 [burden of
proof], 500 [allocation of burden of proof].)
       A further question presented relates to the evidence relevant to this inquiry. We
conclude “ ‘the determination of whether it is reasonably probable an unlawful act will be
[occur] in the future rests upon the nature of the unlawful [harassment] evaluated in the
light of the relevant surrounding circumstances of its commission and whether
precipitating circumstances continue to exist so as to establish the likelihood of future
harm.’ ” (Harris, supra, 248 Cal.App.4th at pp. 499-500, quoting Scripps Health, supra,
72 Cal.App.4th at p. 335, fn. 9.)
              4.     Trial Court’s View of Its Discretion
       Here, the wrongful act that resulted in the inclusion of the child in the restraining
order was the grandparents’ threat to take the child and flee. Thus, the orders requiring
Grandfather and the grandmother to stay 100 yards away from the child were designed to
protect the child from being abducted by her grandparents and to protect Mother from the
emotional distress that an abduction would cause. (See § 527.6, subd. (b)(3).)
Accordingly, in considering Grandfather’s request to modify, the trial court had the

6       This statement is not an all-encompassing definition of the extent of a trial court’s
discretion. A request to modify a restraining order is a procedural mechanism that,
among other things, allows the trial court to fine tune the terms of a restraining order after
seeing how the specific terms have impacted the protected and restrained parties and their
activities. It is beyond the scope of this opinion to describe the various types of fine
tuning that may be appropriate under subdivision (j)(1) of section 527.6.


                                             21.
discretion to relax or eliminate the stay-away order as it pertained to the granddaughter if
it found, by a preponderance of the evidence, that there was no longer a reasonable
probability that Grandfather would be involved in an attempt to abduct the child or
otherwise endanger her if she was in the custody and presence of her father.
       The evidence relevant to this question of a reasonable probability includes the
circumstances surrounding the original threat. (Harris, supra, 248 Cal.App.4th at p.
499.) In evaluating that evidence, a court considering a modification request must accept
the findings underlying the initial issuance of the restraining order where that order has
become final. A motion to modify is not a vehicle for challenging “the findings and
evidence underlying the original order or the validity of that order.” (Cooper, supra, 242
Cal.App.4th at p. 92 [renewal request].) Instead, the court addressing a modification
request must consider the circumstances that produced that original finding of harassment
in order to understand why the harassment occurred and use that understanding to
evaluate the conditions existing at the time of the modification hearing.
       Accordingly, the trial court in this case should have considered the surrounding
circumstances in evaluating the threat of kidnapping that was the original basis for
requiring Grandfather to stay away from the girl. (Harris, supra, 248 Cal.App.4th at p.
499.) In addition, the trial court should have considered “ ‘whether precipitating
circumstances continue to exist so as to establish the likelihood of future harm.’ ”
(Harris, supra, at pp. 499-500.) A proper exercise of a trial court’s discretion included a
comparison of the circumstances that caused the court to grant the initial restraining order
and the circumstances that existed at the time of the hearing on the request to modify.
       The trial court in this case did not undertake the foregoing evaluation of the
circumstances and make the relevant comparison. Instead, the court stated, “I am doing
my best not to rehear the original proceeding.” In addition, the court determined the
existing family court custody order was not relevant because custody had not been
discussed in the original order.

                                            22.
       In contrast, we conclude the existing child custody order, which gave Joseph
custody 50 percent of the time, was relevant to whether Grandfather would attempt to
abduct the child when she was in the custody and presence of her father. Evidence is
relevant if it has “any tendency in reason to prove or disprove any disputed fact that is of
consequence to the determination of the action.” (Evid. Code, § 210.) The existing
custody arrangements were relevant because it may be less probable that grandparents
would kidnap a grandchild (1) when their son has a court order granting him custody 50
percent of the time than (2) when the family law proceeding is just beginning and the son
has minimal, if any, right to custody. 7 An evaluation of this probability by the trial court
includes an assessment of the consequences of carrying out the threat and how those
consequences would influence Grandfather’s behavior. For example, if an attempt to
abduct the child would have a potential adverse effect on the level of custody granted to
Joseph, that potential adverse consequence could deter an attempt to abduct the child. In
other words, grandparents might be less likely to abduct a grandchild if it would cause the
family court to reduce or eliminate their son’s custody of the child.
       When, as here, a trial court’s decision reflects an unawareness or
misunderstanding of the full scope of its discretion, the court has not properly exercised
its discretion under the law. (Cooper, supra, 242 Cal.App.4th at p. 90.) In such
situations, the trial court’s decision “ ‘is subject to reversal.’ ” (Ibid.)
                                        DISPOSITION
       The October 25, 2018, order denying the request to modify civil harassment
restraining order is reversed and the trial court is directed to vacate the order. The trial




7       The exact time of the threat to kidnap does not appear in the appellate record. As
a result, we cannot correlate that event to the custody order, if any, in place at the time of
the threat.


                                               23.
court shall, in light of this ruling and exercising its full discretion, determine the
prevailing party in this motion, if any. 8 The parties shall bear their own costs on appeal.


                                                           FRANSON, Acting P.J.
WE CONCUR:


SMITH, J.


DESANTOS, J.




8      If, after remittitur, Mother’s request for attorney fees is presented to the trial court,
the decision in this appeal is among the factors relevant to the trial court’s discretionary
determination of whether Mother is the prevailing party under subdivision (s) of section
527.6. (See 1 Pearl, Cal. Attorney Fee Awards (Cont.Ed.Bar 2020) §§ 2.84–2.85
[prevailing party determination].) In addition, in exercising that discretion, it would be
appropriate for the trial court to evaluate how the motion to modify would have been
decided under the standards set forth in this opinion.



                                              24.